DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a Final Office Action in response to communications received Feb. 04, 2022. Claims 5 and 12 have been canceled. Claims 1, 8, 15 and 21 have been amended.  New claims 22-26 have been added.  Therefore, claims 1-4, 6-11 and 13-26 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
In the remarks applicant points to the provisional application 61/677,150 arguing that the provisional provides support for “middleware” as claimed stating that the “bank connectors” connectivity component is analogous to middleware as claimed.  The examiner respectfully disagrees.  The definition of “middleware” is a type of computer software that provides services to software applications beyond those available from the operating system.  For example “middleware” helps programs and databases which may be on different computers work together.  The provisional does not have support for “bank connectors” or “connectivity components”.  The provisional application has support for “payment via ACH (...bank-to-bank fund transfer network) (see page 1 para 1), has support for “send it to an ACH...payment gateway/processor...to effect funds 
The specification of the non-provisional has support for “process flow ...provides paradigm of a “hand off” process, wherein the vendor system formulates a purchase request and hands off the purchaser to the transaction system, and the transaction system obtains information necessary to effect a funds transfer, then hands the purchaser off back to the vendor system”.  There is no support for the “hands off” process being related to middleware but instead the “hands off” process is in relation to a transaction system which could broadly be interpreted as an inquirer.  The rejection is maintained.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that under step 1, the claimed subject matter is directed toward statutory categories as set forth per 101 statute and 2019 USPTO 101 guidance and Alice decision.  The examiner affirms that Claim 1 is directed toward that statutory category of a method. Claim 8 is directed toward the statutory category of a manufacture.  Claim 15 is directed toward the statutory category of a machine. 
In the remarks applicant argues that under step 2A prong 1, the claimed subject matter is not directed toward an abstract idea.  Specifically, applicant argues that the sever used to obtain credentials, process and analyze data in order to authorized a request lack recitation of economic/commercial elements.  The 
In the remarks applicant argues that the claimed concept improves the functioning of computer, technology or technical field.  Specifically applicant argues that claimed subject matter improves “securing electronic data” by “receiving a transaction request”, “accessing online back system”, “generating instructions for secured electronic transfer” and “notifying the vendor system regarding authorization of the electronic transfer without disclosing user account to the vendor system”.  Applicant argues that the ordered combination of parts as claimed address hacking of online data.  Applicant argues that the middleware claimed coordinates control and flow of electronic data in such a way as to notify the vendor system regarding authorized uses of data while isolating the vendor system from having access to or control over the data itself.  The examiner 
In the remarks applicant argues that the claimed subject matter provide a solution to the technical problem that is particular to the internet.  Specifically that the system of a vendor could be hacked.  Applicant points to para 0005, para 0039 of the specification, and DDR Holdings.  The technical solution provided by the claimed invention is the middleware server that operates in association with the website of the vendor system configured to communicate with online banking systems pointing to the specification para 0104.05.  The applicant states that the specification in para 0024 describes how control of the process passes to the transaction system for obtaining information from the purchaser.  The “middleware” server system controls the sequences of how communications are exchanged and data processes and the creation of the instruction file.  Applicant points to para 0050 of the specification which discloses system configured to control the communication sequences to process information received and create information to be transmitted. Applicant points to FIG. 7A-B where the 
In the remarks applicant argues that the technical improvement is the coordination of information exchange without sending or redirecting online purchase to another site as the system claimed effect the transaction without sending the purchaser to the online bank service, instead the middleware server system controls the sensitive information and once the information has been process then hands the purchaser off back to the vendor system.  The examiner respectfully disagrees.  Applicant is arguing limitations not claimed.  The claim limitations merely notify the vendor, there is no recitation of anything handed to the vendor.  The rejection is maintained.
In the remarks applicant argues that the claimed system provides an intermediary middleware server between vendor system and banking system where the system interacts directed with user bank accounts.  The purchaser selects payment option on vendor website but does not maintain financial account for purchaser or vendor.  The claimed system coordinates electronic transfer to be initiated and handed back to the vendor.  Applicant argues this is an improvement similar to DDR.  The examiner respectfully disagrees with the premise of applicant’s argument.  Applicant is arguing limitations not claimed and the claim limitations notify the merchant and not don hand anything back to the vendor. The rejection is maintained.
In the remarks applicant argues that the claimed subject matter is directed toward a vendor system an electronic request/hand over sent over a communication network, a middleware server associated with a plurality of online banking systems, an electronic file and a secure electronic transfer and therefore provides a particular machine or manufacture integral to the claim limitation.  The examiner respectfully disagrees.  As discussed above, the “middleware” claimed is new matter.  However, even if the middleware was in possession of the application, the claim limitations recite “receiving ..handoff at a middleware system, receiving credentials from the client device via a GUI presented by the middleware system....”. The middleware system simply receives and presents data and therefore does not integrate a particular machines that imposes meaningful limits upon the judicial exception .  The rejection is maintained.
In the remarks applicant points to the Appeal decisions 01/28/2021 arguing that the presented paragraphs of the specification and figures discussed above provide technical and structural details regarding claimed improvements that provide patent eligibility under step 2A prong 2.  The examiner respectfully disagrees.  See response above, the rejection is maintained.
In the remarks applicant argues that the claimed limitations under step 2B provide the needed “significantly more” for patent eligibility.  The additional elements include a website of a vendor system to initiate an electronic request sent over a communication network to a middleware server associated with a plurality of banking systems.  The examiner respectfully disagrees.  As discussed above there is no support in the original presentation of the claimed invention of 
[0081]... the process flow of FIG. 2 provides the paradigm of a 'hand off' process, wherein the vendor system formulates a purchase request and hands off the purchaser to the transaction system, and the transaction system obtains the information necessary to effect a funds transfer, then hands the purchaser off back to the vendor system.
      
The specification provides evidence that the claimed subject matter fails under step 2B.   The rejection is maintained. 
Claim Rejections - 35 USC § 112
Claims 1-4, 6-11 and 13-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1-4, 6-11 and 13-26:
Claim 1 recites the limitation “receiving an electronic handoff at a middleware system, the handoff sent over a communication network from a vendor system”...” wherein the middleware system is configured to communicate with a plurality of available online banking systems”, “receiving credentials from the client device via a graphical user interface by the middleware system”,  “wherein the middleware system access account information“ and “generating an instruction file for secured electronic transfer based on the received electronic handoff request” which is new matter.  The specification has no support for a middleware system.
Claim 8 recites the limitation “receiving an electronic handoff at a middleware system, the handoff sent over a communication network from a vendor system...wherein the middleware system is configured to communicate with a plurality of available online banking systems” and “receiving credentials from the client device via a graphical user interface by the middleware system”, “wherein the middleware system uses the credentials to access account information“ and “generating an instruction file for secured electronic transfer based on the accessed account information” which is new matter.  The specification has no support for a middleware system.
Claim 14 recites the limitation “receives an electronic handoff at a middleware system, the handoff sent over a communication network from a vendor system...wherein the middleware system is configured to communicate with a plurality of available online banking systems” and “receives credentials associated with the received electronic handoff via a graphic user interface by the middleware system”...” wherein the middleware system uses the credentials to access account information” and “generate instructions for secured electronic transfer” which is new matter.  The specification has no support for a middleware system.  The provisional application has support for “payment via ACH (...bank-to-bank fund transfer network) (see page 1 para 1), has support for “send it to an ACH...payment gateway/processor...to effect funds transfer (page 1 section 9 (b)).  Accordingly the provisional specification has no support for middleware as claimed or argued. 
The specification of the non-provisional has support for “process flow ...provides paradigm of a “hand off” process, wherein the vendor system formulates a purchase request and hands off the purchaser to the transaction system, and the transaction system obtains information necessary to effect a funds transfer, then hands the purchaser off back to the vendor system”.  There is no support for the “hands off” process being related to middleware but instead the “hands off” process where the vendor system formulates a purchase request and hands off the purchaser to the transaction system.  Dependent claims 2-4, 6-7 and 21-26 depend upon claim 1 above; dependent claims 10-11, 13-14 depend upon claim 8 above; and dependent claims 16-20 depend upon claim 15 above and contain the same deficiencies of their respective independent claims.  Therefore claims 1-4, 6-11 and 13-26 are rejected under USC 112 1st/(a) paragraph.  
In reference to Claim 22:
Claim 22 recites the limitations “generating a menu...” and “generating a graphical user interface, wherein the graphical user interface corresponds to the identified online banking system, which is new matter.  The non-provisional and provisional specification is silent with respect to a menu or the generation thereof and is silent with respect to generating a GUI that corresponds to the identified online banking system.  Claim 22 is rejected under 35 USC 112 1st/(a) paragraph. 
In reference to Claim 23:
Claim 23 recites the limitations “storing information in memory of the middleware system, wherein the ...handoff includes an identifier of the identified online banking system, ...identifying the ...banking system associated with the...handoff is based on the st/(a) paragraph. 
In reference to Claim 24:
Claim 24 recites the limitations “retrieving information regarding the identified ...banking system based on the identifier in the ...handoff” and “generating the instruction file” which is new matter.  The non-provisional and provisional specification is silent with respect to the “identifier in the ...handoff” and silent with respect to the “ generating the instruction file”.  Claim 24 is rejected under 35 USC 112 1st/(a) paragraph. 
In reference to Claim 26:
Claim 26 recites the limitations “generating the graphical user interface while ...device is on the website” which is new matter.  The non-provisional and provisional specification is silent with respect to the “generating the graphical user”.  Claim 26 is rejected under 35 USC 112 1st/(a) paragraph. 
Claim Rejections - 35 USC § 112
Claims 1-4, 6-11 and 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1-4, 6-7 and 21-26:
Claim 1 recites the limitation “receiving an electronic handoff at a middleware system...”, the specification is silent as to the metes and bounds of the limitation “middleware system”.  The examiner is not able to determine whether the “middleware” is an intermediary system or an acquirer.  Claims 22-23 and 26 also recite “middleware system”.  For examination purposes the examiner is interpreting the “middleware” system to analogous to an “acquirer” in a transaction system between a user and vendor.  Claims 2-4, 6-7 and 21-26 depend upon claim 1 and contain the same deficiencies as discussed with respect to claim 1.  Therefore, claims 1-4, 6-7 and 21-26 are rejected under 35 USC 112 2nd/(b) paragraph.
In reference to Claims 8-11 and 13-14; and Claims 15-20:
Independent medium claim and independent system claim 15 recite “receiving/receives an electronic handoff at a middleware system...”, the specification is silent as to the metes and bounds of the limitation “middleware system”.  The examiner is not able to determine whether the “middleware” is an intermediary system or an acquirer.  For examination purposes the examiner is interpreting the “middleware” system to analogous to an “acquirer” in a transaction system between a user and vendor.  Dependent Claims 9-11 and 13-14 depend upon claim 8 and Dependent claims 16-20 depend upon claim 15 respectively and contain the same deficiencies as discussed with respect to claim 1.  Therefore, claims 8-11, 13-14 and Claims 16-20 are rejected under 35 USC 112 2nd/(b) paragraph.
Claim Interpretation
In light of the specification which discloses “handoff” as “'hand off' process, wherein the vendor system formulates a purchase request and hands off the purchaser to the transaction system“, the examiner is interpreting the term “handoff” to the formulation of a purchase request to the transaction system
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11 and 13-26 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-4, 6-7 and 21-26:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method steps (1) receiving an electronic “handoff”/request (2) receiving credentials (3) identifying credential correspond to a user account (4) accessing the banking system (5) generating instruction for electronic 
The steps recite steps that can easily be performed in the human mind as mental processes because the steps of (1) receiving an electronic “handoff”/request (2) receiving credentials, mimic human thought processes of observation.  The processes of (3) identifying credential correspond to a user account (4) accessing the banking system mimics mental processes of evaluation.  The limitation (5) generating instruction for electronic transfer mimics mental processes of analysis and decision wherein the limitation (6) notifying vendor authorization transfer is directed toward communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward receiving handoff/request, receiving credentials, identifying credentials, accessing banking system and account information, generating instruction to transfer which is directed toward an electronic payment process.  Such concepts can be found in the abstract category of commercial interactions.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and methods organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving an electronic “handoff”/request -insignificant extra solution activity and common business practice (2) receiving credentials-insignificant extra solution activity and common business practice (3) identifying credential correspond to a user account -directed toward mitigation of risk and a common business practice (4) accessing the banking system- a common business practice (5) generating instruction for electronic transfer – a common business practice and (6) notifying vendor authorization transfer-insignificant extra solution activity.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the middleware system at the steps of receiving handoff, presenting via graphical interface and uses the credentials to access account information process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, the combination of Limitations 1-2 and 3-4 are directed toward receiving request, credentials and identifying the credentials and accessing accounts using credentials- is directed toward a common business practice in a transaction process.  The combination of limitations 1-4 and 5 are 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole is directed toward a transaction process.  Therefore, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of receiving request/credential, identifying credentials and accessing account information with instructions to transfer fund which is a process directed toward a business practice.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a process to instruct the transfer of funds and does not provide any of the    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a middleware system receiving a handoff/request, presenting a GUI and uses credentials to access accounts.  The limitations generating instructions for electronic transfer and notifying the vendor system is not tied to any technology.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.   All of these steps are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.

The specification discloses in para 0108, that the claimed computer elements may comprise e) feasible combinations of hardware and software portions and c) no specific sequence of acts is intended to be required unless specifically indicated.  The specification does not disclose middleware systems.  With respect to the “hand off” process the specification discloses without any details of implementation:
[0081]... the process flow of FIG. 2 provides the paradigm of a 'hand off' process, wherein the vendor system formulates a purchase request and hands off the purchaser to the transaction system, and the transaction system obtains the information necessary to effect a funds transfer, then hands the purchaser off back to the vendor system.

The specification is silent with respect to the generating an instruction file.   The limitations “receiving” when considered in sequence tied to middleware system is directed toward a transaction process and not unconventional technical processes. 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-4, 6-7 and 21-26 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward obtaining credentials – insignificant extra solution activity of gathering data.  Dependent claim 3 is directed toward obtaining information, communicating information and receiving a response- insignificant extra solution activity of 
In reference to Claims 8-11 and 13-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable storage medium embodied with instructions, as in independent Claim 8 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 2: Medium claim 8 instructions corresponds to the steps of method claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a “non-transitory computer-readable storage medium having embodied thereon a program executable processing by a processing system to perform the instructions of “receiving”, “identifying”, “accessing”, “generating” and “notifying” –is purely functional and generic. Nearly every non-transitory computer readable medium for implementing a method will include a “processor” capable of performing the basic computer functions recited in the claim.  As a result, none of the 
Medium claim 8 instructions corresponds to steps of method claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9-11 and 13-14 these dependent claim have also been reviewed with the same analysis as independent claim 8.  Dependent claim 9 is directed toward obtaining credential- insignificant extra solution activity of gathering data.  Dependent claim 10 is directed toward obtaining information, communicate information and receive a response- a common business practice.  Dependent claim 11 is directed toward obtaining credentials and determining identified account is viable for use – a common business practice.  Dependent claim 13 and 14 are directed toward are directed toward accessing banking system via banking application and application program interface respectively- a common business practice.  The additional element “via banking application” of claim 13 and “application program interface of claim 14 that performs the accessing step is recited at a high level of generality and merely automates the 
In reference to Claims 15-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 15 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 2: System claim 15 functions corresponds to the steps of method claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a system comprising a communication 
System claim 15 functions and hardware corresponds to steps of  claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-20 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 is directed toward obtaining credential- insignificant extra solution activity of gathering data.  Dependent claim 17 is directed toward obtaining information, communicate information and receive a response- a common business practice.  Dependent claim 18 is directed toward obtaining credentials and determining identified account is viable for use – a common business practice.  Dependent claim 19 and 20 are directed toward are 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697